Citation Nr: 1015826	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  04-43 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  The Veteran appeared and 
testified at a January 2007 Travel Board hearing held at the 
New York RO.

In May 2009, this matter was remanded to the RO for further 
development including:  notice to the Veteran of the need for 
additional evidence and requesting him to provide a signed VA 
21-4142 release for private treatment records from Dr. 
J.V.O.; efforts to obtain the Veteran's treatment records 
from Dr. J.V.O.; and scheduling the Veteran for a VA 
examination to determine the nature and etiology of his 
present low back disability.  The Board is satisfied that the 
action directed in its May 2009 remand have been performed.  
However, based upon additional information received since the 
prior remand, this matter must be remanded once again for the 
reasons expressed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an undated typewritten statement which was prepared by the 
Veteran and received by the Board after its most recent 
remand, the Veteran advised that he has been granted "100% 
because of [my] inability to work" by the Social Security 
Administration (SSA).

Under 38 C.F.R. § 3.159(c)(2), VA is obliged to obtain 
relevant records from other Federal departments or agencies, 
including SSA.  VA is required to make as many requests as 
are necessary to obtain such records, and may end such 
efforts only if it concludes that the records sought do not 
exist or that further efforts to obtain such records would be 
futile.  Cases in which VA may conclude that no further 
efforts are required include those in which the Federal 
department or agency advises VA that the requested records do 
not exist or that the custodian does not have them.

In this case, if the Veteran has received SSA disability 
benefits due to his low back disorder, the SSA records would 
potentially be relevant to the Veteran's claim.  Accordingly, 
efforts should be made to contact the Veteran to determine 
whether he has received SSA disability benefits.  If such 
efforts confirm that the Veteran has received SSA disability 
benefits, the RO should obtain the Veteran's social security 
records and incorporate them into the claims file.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding his claim of service connection 
for a low back disorder.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by the Veteran.  

In the letter, the Veteran should be 
requested to confirm whether he has 
received SSA disability benefits.  The 
Veteran's response should be documented 
and incorporated into the claims file.

2.  If the RO confirms with the Veteran 
that he has received SSA disability 
benefits, SSA should be contacted and all 
records associated with the Veteran's 
reported grant of SSA disability benefits 
should be requested.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for a low 
back disorder should be readjudicated.  If 
the determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


